MEMORANDUM OPINION
                             Nos. 04-12-00258-CR & 04-12-00259-CR

                                       Robert Lane MARSH,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                         Trial Court Nos. 2009-CR-5812 & 2009-CR-5814
                           Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: September 12, 2012

DISMISSED

           Pursuant to a plea-bargain agreement, Robert Lane Marsh pled nolo contendere to the

offense of placing a serial number on a vehicle with intent to change its identity in trial court

cause numbers 2009-CR-5812 and 2009-CR-5814. In accordance with the terms of his plea-

bargain agreement, Marsh was sentenced to eight years’ imprisonment in each cause number,

said sentences to run concurrently. On January 26, 2012, the trial court signed a certification of

defendant’s right to appeal in each cause number, stating that this “is a plea-bargain case, and the
                                                                   04-12-00258-CR & 04-12-00259-CR


defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After Marsh filed a notice of

appeal in each cause number, the trial court clerk sent copies of the certifications and notices of

appeal to this court. See id. 25.2(e). The clerk’s records, which include the trial court’s Rule

25.2(a)(2) certifications, have been filed. See id. 25.2(d).

       “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were

raised by written motion filed and ruled on before trial, or (B) after getting the trial court’s

permission to appeal.” Id. 25.2(a)(2). The clerk’s records, which contain written plea bargains,

establish the punishment assessed by the court does not exceed the punishment recommended by

the prosecutor and agreed to by the defendant. See id. The clerk’s records do not include a

written motion filed and ruled upon before trial; nor do they indicate that the trial court gave

Marsh permission to appeal. See id. The trial court’s certifications, therefore, appear to

accurately reflect that these are plea-bargain cases and that Marsh does not have a right to

appeal. We must dismiss an appeal “if a certification that shows the defendant has the right of

appeal has not been made part of the record.” Id. 25.2(d).

       We, therefore, warned Marsh that these appeals would be dismissed pursuant to Texas

Rule of Appellate Procedure 25.2(d), unless amended trial court certifications showing that

Marsh had the right to appeal were made part of the appellate records. See TEX. R. APP. P.

25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order). No

amended trial court certifications have been filed. These appeals are, therefore, dismissed

pursuant to Rule 25.2(d).

                                                               PER CURIAM



DO NOT PUBLISH



                                                 -2-